Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant’s rep. argues on page 10-11 that Yildiz does not describe generating location metadata according to a physical location of the portable electronic device.
The examiner believes these features are concealed/silent by Yildiz and Na e.g., see Yildiz at [0034] host 103 may be used to generate digital images to be displayed by HMD 102. HMD 102 transmits information to host IHS 103 regarding the state of user 101, such as physical position, pose or head orientation, gaze focus, etc., which in turn enables host IHS 103 to determine which image or frame to display to the user next, and from which perspective. And Na at [0028] that in an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space (i.e. physical location) in the virtual space map.
A new reference has been applied to rejection below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2013/0257858 A1, Yildiz et al., US 2021/0049360 A1 and further in view of Tsai et al., US 2018/0284802 A1, hereinafter Tsai.
Claim 1. 
Na teaches a portable electronic device configured to operate within a cross reality system (see [0029] and #130 of figs. 1, 5), the portable electronic device comprising: one or more sensors configured to capture information about a three-dimensional (3D) environment (see [0024-0026]), the captured information comprising a plurality of images (see [0027] and fig. 4); and at least one processor configured to execute computer executable instructions, wherein the computer executable instructions comprise instructions for: extracting a plurality of features from the plurality of images of the 3D environment associated with the portable electronic device (see [0028-0029] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image);
generating location metadata according to a physical location of the portable electronic device;
associating the location metadata with the plurality of features (see [0029] discloses the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching (i.e. equated as associating location) the extracted features with features on the virtual map. Also see fig. 5 of Na illustrates associating location metadata descriptive of one or more physical world locations (i.e. TV, or Curtain or etc.) with the plurality of features (i.e. actual space map, see 430 of fig.4)); communicating over a network, to a localization service (see [0028] discloses the compensation technology includes Simultaneous Localization And Mapping (SLAM)), information about the plurality of features, position information for the plurality of features expressed in a local coordinate frame of the portable electronic device, and the associated location metadata( at [0028] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and the like, which have communication functions therein, and a wardrobe, a bookshelf, and the like, which do not have communication functions therein); and
Na is silent regarding receiving, from the localization service, at least one transform relating the local coordinate frame to a second coordinate frame; and 
However, Yildiz teaches clearly at [0091] that once SLAM data related to the occluded landmark is obtained from the first HMD and transformed into the second HMD's coordinate system. Also at [0035] discloses as user 101 moves about environment 100A, changes in: (i) physical location (e.g., Euclidian or Cartesian coordinates x, y, and z) or translation; and/or (ii) orientation (e.g., pitch, yaw, and roll) or rotation, cause host IHS 103 to effect a corresponding change in the picture or symbols displayed to user 101 via HMD 102, in the form of one or more rendered video frames. Yildiz at [0085] rendering virtual content with a position and/or orientation determined based on the received at least one transform discloses rendering engine 406 may include any engine (e.g., UNITY, UNREAL, AUTODESK, etc.) configured to render an xR model displayed by HMD 102 from user 101's unique point-of-view based upon the user's coordinate location (e.g., from distributed SLAM module 403), the user's pose (e.g., IMU), and/or the user's gaze (e.g., from gaze tracking module 405). Display driver 407 is coupled to rendering engine 406 and configured to convert rendered video frames to a display format that HMD 102 can reproduce before the user's′ eyes, also see [0088], [0091], [0098].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Yildiz into teachings of Na in order to provide generating the digital images to be displayed by the HMD that transmits information to the host IHS regarding the state of the user, which in turn enables the host IHS to determine which image or frame to show to the user next, and from which perspective, as the user moves in space.
Na and Yildiz may not explicitly specifying generating location metadata according to a physical location of the portable electronic device 
However, Tsai discloses at [0245] incrementally create a descriptive point cloud from the results of 3D feature-based tracking by adding keyrigs according to a criterion, such as in a following example. Result of 3D feature based tracking is received in sets of image data that include feature points and pose information (i.e. location metadata). The pose information includes a location of the mobile device and view of the camera that captured the image data. Also at [0277] discloses refining a descriptive point cloud from the 3D feature-based tracking is performed when the difference between the current location of the mobile device and the last triggering pose is larger than a threshold, i.e. when the device has moved more than X meter or has changed orientation more than Y degree.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tsai into Yildiz and teachings of Na in order to providing fast, accurate and reliable positional awareness to robots, portable devices and self-guiding mobile platforms.

Claim 2. 
Yildiz teaches the portable electronic device of claim 1, wherein the location metadata includes prior localization information. See [0016] and [0005] disclose receive one or more first Simultaneous Localization and Mapping (SLAM) landmarks corresponding to a first controller; receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks.

Claim 3. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises an operating system with a geo-location application programming interface (API); the computer executable instructions further comprise instructions for obtaining the location metadata by calling the geo-location API. (see [0088], [0064] and [0069], [0074] disclose an estimator, such as an Extended Kalman filter (EKF).

Claim 4. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for receiving a description of virtual content in a location based on the second coordinate frame and rendering the virtual content based on the at least one transform. See [0083], [0088] and [0091].

Claim 5. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises a buffer configured to store a plurality of data structures; and associating the location metadata with the plurality of features comprises storing in a data structure of the plurality of data structures in the buffer the location metadata, the information about the plurality of features, and the position information for the plurality of features. [0055] IHS 300 includes chipset 302 that may include one or more integrated circuits that are connect to processor(s) 301. In certain embodiments, chipset 302 may utilize QuickPath Interconnect (QPI) bus 303 for communicating with the processor(s) 301. Chipset 302 provides the processor(s) 301 with access to a variety of resources. For instance, chipset 302 provides access to system memory 305 over memory bus 304. System memory 305 may be configured to store program instructions and/or data accessible by processors(s) 301. In various embodiments, system memory 305 may be implemented using any suitable memory technology, such as static RAM (SRAM), dynamic RAM (DRAM) or nonvolatile/Flash-type memory.

Claim 6. 
Yildiz teaches the portable electronic device of claim 5, wherein: communicating over the network to the localization service comprises transmitting the plurality of data structures from the buffer as a localization request. [0058] other resources may also be coupled to the processor(s) 301 of IHS 300 through the chipset 302. Chipset 302 may be coupled to a network interface 309, such as provided by a Network Interface Controller (NIC) that is coupled to IHS 300. In certain embodiments, the network interface 309 may be coupled to the chipset 302 via a PCIe bus 312. According to various embodiments, network interface 309 may support communication via various wired and/or wireless networks. In certain embodiments, the chipset 302 may also provide access to one or more Universal Serial Bus (USB) ports 316; which in some implementations may serve as transport for establishing control interface 203 with HMD 102.

Claim 7. 
Na teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for: constructing a local device map from the plurality of images, defining persistent locations in the local device map, and associating geo-location information with the persistent locations; and associating the location metadata with the plurality of features comprises accessing, from the local device map, geo-location information associated with a persistent location of the persistent locations proximate to the portable electronic device coincident in time with capture of the plurality of images from which the plurality of features were extracted. [0028] The virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and the like, which have communication functions therein, and a wardrobe, a bookshelf, and the like, which do not have communication functions therein.

Claim 8. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for obtaining the location metadata by filtering, clustering, and/or normalizing location information. [0069] An estimator, such as an Extended Kalman filter (EKF), may be used for handling the propagation component of an inside-out SLAM method. A map may be generated as a vector stacking sensors and landmarks states, modeled by a Gaussian variable. The map may be maintained using predictions (e.g., when HMD 102 moves) and/or corrections (e.g., camera 108 observes landmarks in the environment that have been previously mapped). In other cases, a map of environment 100A may be obtained, at least in part, from cloud 104.

Claim 9. 
Yildiz and Tsai teach the portable electronic device of claim 1, wherein the computer executable instructions comprise generating or receiving geolocation information on a current location of the portable electronic device in the 3D environment. Yildiz at [0012] receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks, that the first controller is within a threshold distance of the second controller; in response to the determination, receive first IMU data from the first controller and second IMU data from the second controller; identify, using the first and second IMU data, a gesture performed with the first and second controllers; and execute a command associated with the gesture.
Tsai at [0245] discloses implementations incrementally create a descriptive point cloud from the results of 3D feature-based tracking by adding keyrigs according to a criterion, such as in a following example. Result of 3D feature based tracking is received in sets of image data that include feature points and pose information. The pose information includes a location of the mobile device and view of the camera that captured the image data. These sets are referred to collectively as keyrigs. Also at [0277] discloses refining a descriptive point cloud from the 3D feature-based tracking is performed when the difference between the current location of the mobile device and the last triggering pose is larger than a threshold.

Claim 10. 
Claim 10 is rejected with similar reasons as set forth in claim 1, above, except the following obvious features (see the underlined areas): generate a transform between the first coordinate frame and the second coordinate frame based on a computed alignment between the received set of features and the matching set of features in the identified stored map; and send the transform to the portable electronic device. Yildiz teaches at [0064] that a camera (e.g., a depth-sensing camera) may provide video frames to the feature extraction component, which extracts useful image features (e.g., using thresholding, blob extraction, template matching, etc.), and generates a descriptor for each feature. These features, also referred to as "landmarks," are then fed to the mapping component. And at [0091] discloses landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A. See [0065], [0069], [0092].
Na also teaches at [0029] that the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching the extracted features with features on the virtual map. See fig. 5 of Na illustrates associating location metadata descriptive of one or more physical world locations (i.e. TV, or Curtain or etc.) with the plurality of features (i.e. actual space map, see 430 of fig.4).
Tsai identifies a stored map from a plurality of previously created stored maps, see [0213] if the map as a whole is not big, e.g., meets a particular threshold size, return the entire map. [0214] Otherwise, if the map is big, e.g., meets or exceeds a particular threshold size and covers large areas, e.g., spatial area meets or exceeds a particular threshold, smartly grab a local region of map based on the device's current position. [0215] If some area of the map is known to have bad quality, don't use it. [0216] Adaptively down-sample map based on system performance according to an adaptive parameter. For example: (i) if the 3D feature-based tracking process has been accurate, e.g., below a threshold number of errors or invocations of relocalization processing to relocalize a device that has lost its place, then reduce the sample size to conserve resources, otherwise, (ii) if the device is getting lost frequently, e.g., meets or exceeds a threshold, then increase the sample size to provide better tracking.

Claim 11. 
The system of claim 10, wherein: the localization component is configured to select a type of location metadata for the selecting the set of stored maps based on a priority associated with types of location metadata. See Yildiz at orit[0072] discloses: distributed SLAM module 403 may be configured to sort or rank detected landmarks by confidence, probability, or priority; generate a cutoff based upon a desired or expected amount of resource utilization reduction (e.g., compute load) using calibration data; and employ only a selected subset of all available landmarks (e.g., the M* highest-ranked of M landmarks to be used; M*<M) to generate covariance matrices to be used by the SLAM method thereafter.
Tsai at [0211] discloses smart interaction with map (SIM) processor 814 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself.

Claim 12. 
Na teaches the system of claim 11, wherein: the priority associated with the types of location metadata prioritizes prior localization information over a WiFi fingerprint. See [0023] discloses a division for each position or type of the space, and the grouped spaces may be managed. Moreover, it is possible to manage another object existing in the space by informing another user, in real time, that the user enters the space. Furthermore, it is possible to know, in real time, information on a mobile terminal accessing the same space and to interact with another mobile terminal existing in the same space. Yildiz teaches over a Wi-Fi at [0103]. Tsai at [0211] discloses smart interaction with map (SIM) processor 814 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na, Yildiz, Tsai and further in view of Yun et al., US 2014/0315570 A1, hereinafter Yun.

Claim 13. 
Na, Tsai and Yildiz do not teach the system of claim 12, wherein: the priority associated with the types of location metadata prioritizes the WiFi fingerprint over geo-location information obtained from an operating system of the portable electronic device. 
However, Yun teaches at [0012] discloses, constraining, at the at least one server, the search space of the 3-dimensional map additionally includes approximating a position of the mobile electronic device within the environment using at least one of WiFi geolocation, a two-dimensional barcode or location information input in the mobile electronic device. At [0037] discloses the memory 28 may also store a WiFi fingerprint map (not shown) of the indoor environment 16 as will be discussed in greater detail below. The pre-built 3D indoor map 20, operating system, localization module 18 and/or other programs may be stored, for example, in a compressed, an uncompiled and/or an encrypted format, and may include computer program code executable by the processor 26. The instructions of the computer program code may be read into a main memory of the processor 26 from the memory 28 or a computer-readable medium other than the memory 28. While execution of sequences of instructions in the program causes the processor 26 to perform the process steps described herein, hard-wired circuitry may be used in place of, or in combination with, software instructions for implementation of the processes of the present invention. Thus, embodiments of the present invention are not limited to any specific combination of hardware and software.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yun into teachings of Na, Tsai and Yildiz in order to provide accuracy in localization in 3D space that require too resource-intensive computations and/or specialized hardware.

Claim 14. 
Yun and Tsai teach the system of claim 10, wherein: the one or more computing devices further comprise a geo-location database identifying the stored maps by geo-location. Yun at [0037] the memory 28 stores the pre-built 3D indoor map 20 and may also store, for example, one or more databases and/or other information required by the localization module 18, an operating system for the server 22, and/or one or more other programs (e.g., computer program code and/or a computer program product) adapted to direct the localization module 18 to provide localization to the mobile electronic device 12 according to the various embodiments discussed herein. For example, the memory 28 may also store a WiFi fingerprint map (not shown) of the indoor environment 16 as will be discussed in greater detail below. The pre-built 3D indoor map 20, operating system, localization module 18 and/or other programs may be stored, for example, in a compressed, an uncompiled and/or an encrypted format, and may include computer program code executable by the processor 26. The instructions of the computer program code may be read into a main memory of the processor 26 from the memory 28 or a computer-readable medium other than the memory 28. While execution of sequences of instructions in the program causes the processor 26 to perform the process steps described herein, hard-wired circuitry may be used in place of, or in combination with, software instructions for implementation of the processes of the present invention. Thus, embodiments of the present invention are not limited to any specific combination of hardware and software.
Tsai teaches at [0126] a mapping process 792 generates a hybrid occupancy grid that maps the space and objects recognized by the feature extractor 752. The hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features.

Claim 15. 
Yun and Tsai teach the system of claim 14, wherein the localization component is further configured to select the set of stored maps by querying the geo-location database based on the received location metadata. Yun at [0009] discloses, a computerized method includes receiving, at least one server, input data from at least one picture and at least one accelerometer measurement from a mobile electronic device. The at least one server compares the input data from the at least one picture and at least one accelerometer measurement to a 3-dimensional map of an environment and transmits localization to the mobile electronic device indicative of a 3-dimensional position and orientation of the mobile electronic device within the environment.
Tsai teaches at [0211] smart interaction with map (SIM) processor 814 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself. At [0212] discloses perform a query of the map based on a need and a current status. Some query components included by specific implementations are map points (xyz, uncertainty, average reprojection error, etc.), keyrigs' poses, 2D-3D constraint information, and occupancy grid (one layer or multiple layer). 

Claim 16. 
Yun and Tsai teach the system of claim 15, wherein the localization component is further configured to update the geo-location database based on the received location metadata and the identifying the stored map. See Yun at [0052] on page 5. 
Tsai teaches at [0211] smart interaction with map (SIM) processor 814 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself. [0286] Obtain the pose, (transform from the device coordinate to the map's coordinate) where each active sensor's signal is captured, from the trajectory of the device in the map's coordinate frame. [0287] Use ray tracing process to update the 2D occupancy grid map.

Claim 17. 
Yun and Tsai teach the system of claim 15, wherein the localization component is further configured to send geo-location information to the portable electronic device based on location metadata associated with the identified stored map. See Yun at [0040] discloses the remote computer can load the instructions into its dynamic memory and send the instructions over an Ethernet connection, cable line, telephone line using a modem, wirelessly or over another suitable connection. A communications device local to a computing device (e.g., server 22) can receive the data on the respective communications line and place the data on a system bus for the processor 26. The system bus carries the data to the main memory, from which the processor 26 retrieves and executes the instructions.
Tsai teaches at [0211] smart interaction with map (SIM) processor 814 enables smart interaction by a device being guided (i.e., receiving positional awareness information from visual-inertial sensor system 600) with a known map in order to localize itself. Also at [0321] discloses hybrid point grid 1755 provides a mapping of the space in room 1700 by stacked 2D layers indicating feature points corresponding to boundaries and objects in the room 1700. In some implementations, free space 1756 can be identified by the visual-inertial sensor 500 as available for display of VR presentation 1715 and communicated to the VR presentation mechanisms of headset 1725 enabling headset 1725 to appropriately render VR presentation 1715 to appear within space 1756 to the wearer.

Claim 18. 
Yun and Tsai teach the system of claim 10, wherein the localization component is further configured to update the location metadata associated with the stored maps based on the received location metadata and the identifying the stored map. See Yun at [0052] on page 5.
Tsai at [0189] discloses at action 970, the extracted new features are matched to the retrieved feature points based on (1) reuse of matched features from the previous frame and (2) matching of features in the new frame with reprojected feature positions from the 3D map onto a 2D view from a perspective of the propagated pose, producing a list of matching features.

Claim 19. 
Yun and Tsai teach the system of claim 18, wherein the localization component is further configured to: identify a localization failure; and update the location metadata associated with the stored maps responsive to a localization failure based on prior successful localization information for the portable electronic device. See Yun at [0038] discloses the executables of an identified program need not be physically located together, but may comprise separate instructions stored in different locations which, when joined logically together, comprise the program and achieve the stated purpose for the programs such providing indoor localization of the mobile electronic device 12. In an embodiment, an application of executable code may be a compilation of many instructions, and may even be distributed over several different code partitions or segments, among different programs, and across several devices.
	Tsai at [0227] discloses continue with action 1290 to check whether an alternative search strategy can be employed, or if available applicable search strategies have been exhausted, and continue processing in action 1210 with an alternative search strategy or in action 1295 return an error condition indicating that the relocalization failed. Also see following sections: [0228] In action 1260 refine the pose from the best matched keyrig and perform perspective-n-points (PnP) or other pose estimation method that computes a pose from 2 sets of 2D image features. [0230] In an action 1280, commence tracking with the refined pose. Also, record the whole recovery information, and: [0231] update machine state with the refined pose information as the current pose.

Claim 20. 
Tsai teaches the system of claim 10, wherein: the stored maps comprise a plurality of segments; and selecting a set of stored maps comprises selecting tiles of the stored maps. See [0126] discloses the hybrid occupancy grid includes (i) a point cloud representation of points in space located in the image frames and (ii) one or more x-y plane occupancy grids arranged at heights to intersect points on the extracted features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613